 USDC IN/ND case 3:20-cv-00998-JD-MGG document 8 filed 05/24/21 page 1 of 4


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 RONNIE MASON,

                 Plaintiff,

                        v.                         CAUSE NO. 3:20-CV-998-JD-MGG

 W. BROWN, et al.,

                 Defendants.

                                   OPINION AND ORDER

       Ronnie Mason, a prisoner without a lawyer, filed an amended complaint against

three defendants. ECF 3. A filing by an unrepresented party “is to be liberally

construed, and a pro se complaint, however, inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quotation marks and citations omitted). Nevertheless, pursuant to 28

U.S.C. § 1915A, the court must review the merits of a prisoner complaint and dismiss it

if the action is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune from such relief.

       In his amended complaint, Mason asserts that, on November 21, 2020, when he

was sitting on his bunk reading the Holy Bible, Officer W. Brown stopped at his cell and

asked to see his hand. ECF 3 at 3. Mason states that, because he did not respond quickly

enough to Officer Brown’s order to see his hand, Officer Brown forcibly struck him in

the face. Id. He claims the force of the blow was such that he required medical attention

to treat his injuries. Id.
 USDC IN/ND case 3:20-cv-00998-JD-MGG document 8 filed 05/24/21 page 2 of 4


       Shortly after the assault, Mason met with Lt. Burris to find out if there was video

of the assault. ECF 3 at 3-4. Lt. Burris confirmed there was video and verified that

Officer Brown was doing a security check when the assault occurred. Id. at 4. Lt. Burris

then escorted Mason back to his dorm where Lt. Burris was still on duty. Id. Mason

states he decided to go to dayroom to call his girlfriend, but Officer Brown followed

him there and hung up the phone. Id.

       Several days later, on November 23, 2020, Mason filed a grievance and asked for

an interview with the prison’s internal affairs office. ECF 3 at 4. He states that, although

Warden John Galipeau controls and manages the internal affairs office, he has yet to

receive a response to his grievance. Id. at 4-5.

       Under the Eighth Amendment, prisoners cannot be subjected to cruel and

unusual punishment. See Farmer v. Brennan, 511 U.S. 825, 833-34 (1994). The “core

requirement” for an excessive force claim is that the defendant “used force not in a

good-faith effort to maintain or restore discipline, but maliciously and sadistically to

cause harm.” Hendrickson v. Cooper, 589 F.3d 887, 890 (7th Cir. 2009) (citation omitted).

Several factors guide the inquiry of whether an officer’s use of force was legitimate or

malicious, including the need for an application of force, the amount of force used, and

the extent of the injury suffered by the prisoner. Id. Giving Mason the inferences to

which he is entitled at this stage, he states a plausible Eighth Amendment claim of

excessive force against Officer Brown for striking him in the face on November 21, 2020.

       Mason has also sued Lt. Burris and Warden John Galipeau. However, a § 1983

suit requires “personal involvement in the alleged constitutional deprivation to support


                                              2
 USDC IN/ND case 3:20-cv-00998-JD-MGG document 8 filed 05/24/21 page 3 of 4


a viable claim.” Palmer v. Marion Cty., 327 F.3d 588, 594 (7th Cir. 2003). And there is no

general respondeat superior liability under 42 U.S.C. § 1983. Burks Raemisch, 555 F.3d 592,

594. Because Lt. Burris and Warden Galipeau were not personally involved in the

November 21, 2020, assault, they cannot be held liable simply because they oversee the

operation of the prison or supervise prison staff. Therefore, Mason cannot proceed

against them.

       For these reasons, the court:

       (1) GRANTS Ronnie Mason leave to proceed against Officer W. Brown in his

individual capacity for compensatory and punitive damages, for striking him in the face

on November 21, 2020, in violation of the Eighth Amendment;

       (2) DISMISSES Lt. Burris and Warden John Galipeau;

       (3) DISMISSES all other claims;

       (4) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to use any lawful means to locate and serve process on)

Officer W. Brown at the Indiana Department of Correction with a copy of this order and

the amended complaint (ECF 3), pursuant to 28 U.S.C. § 1915(d);

       (5) ORDERS the Indiana Department of Correction to provide the full name, date

of birth, and last known home address of the defendant if he does not waive service, if it

has such information; and

       (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that Officer W. Brown respond,

as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only




                                             3
 USDC IN/ND case 3:20-cv-00998-JD-MGG document 8 filed 05/24/21 page 4 of 4


to the claim for which the plaintiff has been granted leave to proceed in this screening

order.

         SO ORDERED on May 24, 2021

                                                /s/JON E. DEGUILIO
                                                CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                            4
